 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. Anthony Hospital Systems and St. Anthony Fed-eration of Nurses and Health ProfessionalsAFT/FNHP, CFT, AFL-CIO. Case 27-CA-6723September 9, 1980DECISION AND ORDERUpon a charge filed on May 13, 1980, by St. An-thony Federation of Nurses and Health Profession-als AFT/FNHP, CFT, AFL-CIO, herein calledthe Union, and duly served on St. Anthony Hospi-tal Systems, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Acting Regional Director for Region 27, issueda complaint and notice of hearing on June 6, 1980,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 31,1980, following a Board election in Case 27-RC-5914, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about May 9, 1980, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On June 12, 1980, Respond-ent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint. Respondent admits that it meets theBoard's jurisdictional standards, but denies that it isan employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act,and a health care institution within the meaning ofSection 2(14) of the Act. Respondent denies thatthe Union is a labor organization within the mean-ing of Section 2(5) of the Act, and denies that thefollowing is an appropriate unit for collective bar-gaining within the meaning of Section 9(b) of theAct:I Official notice is taken of the record in the representation proceed-ing, Case 27-RC-5914, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8., as amended.See L7V Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Interrype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRB, as amended.252 NLRB No. 12All full-time and regular part-time registerednurses employed by Respondent at its St. An-thony Central and St. Anthony North facili-ties, but excluding the director of nursing serv-ices, associate director of nursing services, di-rector of patient care services for the Northfacility, shift operation managers, nursing serv-ices supervisors and all other employees,guards and supervisors as defined by the Act.Respondent also denies that the Union has been, atall times since January 23, 1980, and is now, the ex-clusive representative of all employees in the unitdescribed above, but admits that on January 31,1980, the Regional Director for Region 27 certifiedthe Union as the exclusive collective-bargainingrepresentative of all employees in said unit. Re-spondent admits the allegation that it refused, andcontinues to refuse, to meet and bargain with theUnion as the collective-bargaining representative,but denies the conclusory 8(a)(5) and (1) allega-tions. It alleges that it is not an employer coveredby the National Labor Relations Act in that it is anexempt religious organization not covered by theterms of the Act, and further that the Act cannotunder the first amendment constitutionally reachRespondent.On July 2, 1980, counsel for the General Counselfiled directly with the Board a Motion for Sum-mary Judgment. Subsequently, on July 9, 1980, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent thereafterfiled a response to Notice To Show Cause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its response to the motion and its answer tothe complaint, Respondent attacks the Union's cer-tification on the grounds that the Union is not alabor organization within the meaning of the Act,that the unit is inappropriate and results in anundue proliferation of bargaining units, and that theBoard lacks jurisdiction over Respondent.Review of the record herein reveals that in Case27-RC-5914 the petition was filed by the Union onSeptember 4, 1979, and an amended petition wasfiled on September 25, 1979. On December 17,1979, the Regional Director issued his Decisionand Direction of Election in which he found, interalia, that the Union was a labor organization withinthe meaning of Section 2(5) of the Act, and thatthe petitioned-for unit was an appropriate unit forcollective bargaining. With regard to Respondent's50 ST. ANTHONY HOSPITAL SYSTEMScontention that the unit was inappropriate, the Re-gional Director noted that the Board had held thata unit restricted to registered nurses was a pre-sumptively appropriate one, citing Mercy Hospitalsof Sacramento, Inc., 217 NLRB 765 (1975). Howev-er, the Regional Director further noted that inN.L.R.B. v. St. Francis Hospital of Lynwood, a Cor-poration, 601 F.2d 404 (9th Cir. 1979), the courtheld that any such presumption could not be irre-buttable. Accordingly, the Regional Director re-ceived, and considered, evidence presented by Re-spondent as to the appropriateness of the peti-tioned-for unit. While recognizing that a degree ofbroad commonality would favor a larger unit of allprofessional employees, the Regional Directorfound a lack of functional interchange of responsi-bility or duties between registered nurses and otherprofessional employees, found that registerednurses must comply with separate educational andlicensing requirements, and found that contacts be-tween registered nurses and other professional em-ployees were limited and of a routine nature. Afterconsidering Respondent's asserted evidence as tothe unit scope issue, the Regional Director con-cluded that the requested unit of registered nurseswas an appropriate unit for collective bargaining.On or about January 2, 1980, Respondent filed arequest for review of the Regional Director's Deci-sion and Direction of Election, which was deniedby the Board on January 22, 1980, as it raised nosubstantial issues warranting review.2The electionwas held on January 23, 1980. At the conclusion ofthe balloting, the tally revealed that 310 votes hadbeen cast for the Union, 15 votes had been cast forthe Intervenor,3 and 172 votes had been castagainst the participating labor organizations. Therewere 35 challenged ballots, an insufficient numberto affect the results. On January 31, 1980, the Re-gional Director certified the Union as the exclusivecollective-bargaining representative of the employ-ees in the unit found appropriate.Following a request by the Union on or aboutApril 2, 1980, that Respondent engage in collec-tive-bargaining negotiations with the Union, Re-spondent, by letter dated May 9, 1980, refused torecognize and bargain in good faith with the Unionas the exclusive bargaining representative of its em-ployees in the certified unit.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledI We reaffirm the Regional Director's finding that, based upon the evi-dence adduced in Case 27-RC-5914, the petitioned-for unit is appropri-ate. See Newton-Wellesley Hospital, 250 NLRB No. 86 (1980)a Colorado Nurses Association, Affiliate of the American Nurses Asso-ciation.to relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding,5and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Colorado corporation engagedin the operation of an acute care hospital system,including two facilities in the Denver, Colorado,metropolitan area. In the course of its business op-erations within the State of Colorado, Respondentannually purchases and receives goods and materi-als valued in excess of $50,000 directly fromsources located outside the State of Colorado, andannually derives gross revenues in excess of$500,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDSt. Anthony Federation of Nurses and HealthProfessionals AFT/FNHP, CFT, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargaining4 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146. 162 (1941);Rules and Regulations of the Board, Secs 102.67(0 and 102 69(c)5 In its response to the motion and its answer to the complaint, Re-spondent also argues. for the first time, that the Board lacks jurisdictionover its operations. We find this assertion without merit. Bon SecoursHospital. Inc., 248 NLRB 115 (1980); Mid .4merican Health Services. Inc.,247 NLRB No. 109 (1980)51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time registerednurses employed by Respondent at its St. An-thony Central and St. Anthony North facili-ties, but excluding the director of nursing serv-ices, associate director of nursing services, di-rector of patient care services for the Northfacility, shift operation managers, nursing serv-ices supervisors and all other employees,guards and supervisors as defined by the Act.2. The certificationOn January 23, 1980, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 27, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton January 31, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 2, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about May 9, 1980, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceMay 9, 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. St. Anthony Hospital Systems is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. St. Anthony Federation of Nurses and HealthProfessionals AFT/FNHP, CFT, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3. All full-time and regular part-time registerednurses employed by Respondent at its St. AnthonyCentral and St. Anthony North facilities, but ex-cluding the director of nursing services, associatedirector of nursing services, director of patient careservices for the North facility, shift operation man-agers, nursing services supervisors, and all otheremployees, guards, and supervisors as defined bythe Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaningof Section 9(b) of the Act.4. Since January 31, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about May 9, 1980, and atall times thereafter, to bargain collectively with the52 ST. ANTHONY HOSPITAL SYSTEMSabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,St. Anthony Hospital Systems, Denver, Colorado,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with St. Anthony Feder-ation of Nurses and Health Professionals AFT/FNHP, CFT, AFL-CIO, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All full-time and regular part-time registerednurses employed by the Respondent at its St.Anthony Central and St. Anthony North facil-ities, but excluding the director of nursingservices, associate director of nursing services,director of patient care services for the Northfacility, shift operation managers, nursing serv-ices supervisors and all other employees,guards and supervisors as defined by the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Denver, Colorado, places of busi-ness copies of the attached notice marked "Appen-dix."6Copies of said notice, on forms provided bythe Regional Director for Region 27, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 27,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byorder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith St. Anthony Federation of Nurses andHealth Professionals AFT/FNHP, CFT,AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelow.We will not in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.We will, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time registerednurses employed by us at our St. AnthonyCentral and St. Anthony North facilities, butexcluding the director of nursing services,53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDassociate director of nursing services, direc-tor of patient care services for the North fa-cility, shift operation managers, nursingservices supervisors and all other employees,guards and supervisors as defined by theAct.ST. ANTHONY HOSPITAL SYSTEMS54